Title: To John Adams from Henry Marchant, 29 August 1789
From: Marchant, Henry
To: Adams, John



Private
Dear Sir,
Newport Augt. 29th. 1789

Yours of the 18th. just came to hand—Mr. Jackson was in Town some time past—I was attending a Court in the County and lost the Pleasure of seeing Him—He left word with a Friend of mine that He wished to see me as he had a verbal Message from you to me—
I learn the Heat has been excessive at the Southward and fatal to many—Your confined Situation requires an Attention to your Health, which you ought not to neglect—.
I cannot conceive it possible for Congress to adjourn so soon as I find reported by a Committee—The Business enumerated by that same Committee as necessary to be done previous to the Adjournment, I should think would occupy  the Time of Congress for months, unless happily, & which I hope is the Case, You dispatch Business with greater Facility than the former Congress were ever able to do—
There are many Matters I wish to converse you with some Persons of Information, Judgment & long Experience in our publick affairs—It is a long Time since I enjoyed that Satisfaction—
You wish me to give You a particular Account of the prophetick Declaration made on the floor of Congress just as the former Confederation was concluded—
When my friend has all His feelings wound up, upon an important Subject, and Vent must be given:—He has a Manner of Expression so peculiar to Himself, and so striking to the Heavens, that the Impression as from a stroke of lightning is left behind, which the Flash and Sound—the mode of Expression is lost or forgotten—His Words I will not engage to recollect with exactness—
The Articles of Confederation being completed, the Members by Rotation were called to place their Signatures to them.—This being concluded;—a Pause and perfect Calm succeeded—He sat and appeared full of thought.—He rose—"Mr. President,"—His Cane sliped thro’ His Thumb and fore Finger with a quick tap upon the floor.—His Eyes rolled upwards,—His brows were raised to their full Arch—
"This Business Sir, that has taken up so much of Our Time seems to be finished.—But Sir, I now upon this Floor venture to predict, that before Ten years, this Confederacy like a Rope of Sand, will be found inadequate to the Purpose and its Dissolution will take Place. Heaven grant that wisdom and Experience may there avert what we have most to fear.”
I never knew a greater Solemnity upon the Mind, of the Members—It was never the usual Time of adjournment. Congress was adjourned.
I am obliged to you Sir, for the Hopes you express of seeing me in the Senate, before another year expires—That this State will adopt the Constitution in the Course of this Fall or Winter, I secretly flatter myself.
The Minds of many are changed in favor of it the last week we had a new Choice of Members for the lower House, and the there are considerable alterations for the better.—In Our last Tryal of that Question we came within seven—the upper House being elected for the year, we have most to fear from them. But Sir, however it may be in the minds of my Friends abroad and at Home; I confess, I am almost weary of so publick a Character,—and would my Friends consistently with Their own Sentiments of me—suffer and promote me to some more fixed Station, more immediately adapted to my Profession it would abundantly more agree with my Wishes—
I take the Liberty to enclose You a Copy of a Petition to Congress from this Town, upon the Subject of foreign Tonnage &c exacted upon our Coasting & other Vessels, by the officers of the Customs at New-York—The Town of Providence have also petitioned, but I have not seen their Petition, and I hear they have appointed two Gentlemen to attend Congress to inform their Petition;—But it was presumed here, there would be no hearing of them upon the Floor of Congress, therefore this Town have not sent any Person with Theirs; but instructed me as Moderator of that Meeting to forward it to Congress as I should think proper—Supposing that as it is upon the Subject of Revennue, it must be taken up in the first Instance in the House of Representatives, I have inclosed the Original to the Speaker—I should be sorry if I have been mistaken in the Mode—
It would not have been a Matter of Surprize if the Nonacceeding States had been left intirely upon the footing of Foreigners but the lenient Spirit of Congress appears conspicuous in their acts—While therefore we  were happy to find that all our Produce &c was to be admitted free of Duty, and that the foreign Goods we might import into the United States would be all upon the same footing with the acceeding States, and as far as we saw, no Clause in any of the Acts of Congress, exacted  a foreign tonnage upon Our Vessels; we were surprised to learn that a foreign Tonnage was exacted by the Officers on Our Vessels. Either We or the Officers are mistaken—Upon the Supposition they are warranted so to do it is indeed mortifying to find the only Distinction between the subjects of the States in the Union and Us; put upon those of this State,—the Merchantile Interests, the most Zealous Advocates for the adoption of the new Constitution—For while the Produce of the farmer is imported into any of the United States Duty free, the merchant in whose Vessell they are carried pays a foreign Tonnage.
Indeed this will not be the Case,—for he must levy up his Vessell and the common Coasters, which are of very publick utility also, if this Duty is exacted.—and the Produce of this State must be carried in Bottoms of the States in the Union—
It certainly could not be the Wish of Congress that such a Distinction should take Place; or that the ardour & patriotick Spirit of all the Advocates for the Constitution should thus be depressed, & by such a Distinction mortified and left to be pointed at by those who have been altogether opposed to it.—
I confess I have undergone much upon this Occasion, and I survive merely upon the Expectations that Congress will agreably to the Sense and Construction we put upon those Acts, So explain them, as that this exaction may be stoped—This indeed Sir is a matter of much Consequence to the trading and federal Interest of the States. I wish it may be thoroughly investigated, and that as early as possible, for a total Stragnation has taken Place—We also wish that before Congress adjourns Provision may be made,—that if in the Recess of Congress the present nonacceeding States should adopt the Constitution, they should be immediately admitted to all the Advantages of it—
This letter has got to such a tedious Length that asking Pardon for the Trouble I give, with my sincere Respects to Mrs. Adams & Your Family I must hasten to subscribe myself / with all possible Esteem / your most devoted / Friend & Servant
Henry Marchant